Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Held, the action having proceeded to trial with the evidence closed and ready for submission to the court for its determination, the order transferring the cause to the jury calendar was unauthorized, and in any event upon the pleadings as they now stand plaintiff is not entitled to a jury trial. All concurred, except McLennan, P. J., who dissented upon the ground that the discretion of the court at Special Term was properly exercised.